Citation Nr: 1816691	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, claimed as a disability affecting the uterus or ovaries, endometriosis, urethrovaginal fistula, or urinary tract infection (UTI), to include as related to service in the Persian Gulf.

2.  Entitlement to service connection for a skin disability, claimed as furuncolosis or folliculitis, to include as related to service in the Persian Gulf.

3.  Entitlement to service connection for a left knee disability, to include as related to service in the Persian Gulf.

4.  Entitlement to service connection for an eye disability, to include as related to service in the Persian Gulf.

5.  Entitlement to service connection for a disability manifested by fecal incontinence, to include as related to service in the Persian Gulf.

6.  Entitlement to service connection for a sleep disability, to include as related to service in the Persian Gulf.

7.  Entitlement to service connection for a bilateral hip disability, to include as related to service in the Persian Gulf.

8.  Entitlement to service connection for a bilateral shoulder disability, to include as related to service in the Persian Gulf.

9.  Entitlement to service connection for a bilateral ankle disability, to include as related to service in the Persian Gulf.

10.  Entitlement to service connection for plantar fasciitis, to include as related to service in the Persian Gulf.

11.  Entitlement to service connection for a low back disability, to include as related to service in the Persian Gulf.

12.  Entitlement to service connection for a right knee disability, to include as related to service in the Persian Gulf.

13.  Entitlement to an initial rating in excess of 10 percent for service-connected asthma.

14.  Entitlement to an initial rating in excess of 10 percent for service-connected menstrual disorder.

15.  Entitlement to an initial compensable rating for service-connected breast fibrocystic disease.

16.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.

17.  Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches prior to July 6, 2016.

18.  Entitlement to an initial rating in excess of 40 percent for service-connected fibromyalgia.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2005 to November 2005 and July 2007 to June 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011, May 2012, and July 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The Board is taking jurisdiction over the matters involving service connection for skin, low back, and right knee disabilities and increased ratings for asthma, allergic rhinitis, menstrual disorder, and breast disease for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  

The matter of service connection for an acquired psychiatric disability, to include depression, nervous condition, and mood disorder, was previously on appeal as well.  However, a March 2014 rating decision granted that claim.  Therefore, that matter is no longer on appeal.

The Board also notes that the matter of increased rating for migraine headaches involves "staged" ratings.  However, the disability in question is rated 30 percent prior to July 6, 2016 and 50 percent from that date.  As the latter "stage" is assigned the maximum available schedular rating, whether a higher rating is warranted for that period is moot.  Thus, the matter on appeal has been amended accordingly.
The issues of service connection for a genitourinary disability, skin disability, left knee disability, right eye disability, fecal incontinence, sleep disability, hip disability, shoulder disability, ankle disability, plantar fasciitis, low back disability, and right knee disability, and of increased ratings for allergic rhinitis, menstrual disorder, breast disease, and asthma are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 6, 2016, the evidence reasonably shows that the Veteran's migraine headaches produced very frequent, completely prostrating and prolonged attacks that produced severe economic inadaptability.

2.  The Veteran's fibromyalgia is assigned the maximum available schedular rating.


CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for service-connected migraine headaches prior to July 6, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code (Code) 8100 (2017).

2.  A rating in excess of 40 percent is not warranted for the Veteran's service-connected fibromyalgia.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Code 5025 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA's duty to notify was satisfied by letters in April 2010, September 2010, January 2011, September 2011, and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  VA examinations were conducted in conjunction with these appeals in March 2012, December 2015, and July 2016.  Together, the reports of those examinations describe the symptoms, pathology, and impairment associated with the Veteran's migraine headaches and fibromyalgia to allow for application of the pertinent rating criteria.  The Veteran has not alleged that her disabilities have worsened since the most recent examination, identified any additional evidence that remains outstanding, or suggested that any development has been inadequate.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

Migraine Headaches

As noted above, the issue on appeal is entitlement to a rating in excess of 30 percent prior to July 6, 2016, because a maximum 50 percent rating has been assigned from that date.  

The Veteran's migraine headaches are rated directly under Code 8100, which provides that a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8100.  

March 2010 treatment records note headaches with mixed symptoms.  The Veteran described the pain as pulsating on the left side but denied photophobia, intolerance to noises, nausea, dizziness, or vomiting.  Subsequent records also note headaches for the past month.  She described the pain as pulsating on the left side of the head without photophobia or intolerance to noises, nausea, dizziness, or vomiting.  April 2010 records note frequent headaches without improvement, even with medication.  Later that month, the Veteran reported frequent headaches on the frontal area that occurred almost every day.  She denied any changes in vision or loss of consciousness, but felt the frequency of headaches had increased since February 2010.  Subsequent records note headaches and nausea.  Other reports that month indicate headache and nausea for the past two or three months.  However, there was no neurological deficit or photophobia.  In late April 2010, the Veteran reported headaches and nausea for the past two or three months.  She said she also had nausea and vomiting with diarrhea two days prior that resolved spontaneously.  She denied fevers, chills, blurred vision, dizziness, or loss of consciousness.  In May 2010, records note headaches by history that appeared to be migraines.  
Later that month, the Veteran reported migraine headaches on almost a daily basis.  In April 2011, the Veteran wanted to speak to her doctor regarding medications because she was having constant headaches.

On March 2012 VA examination, the Veteran reported a history of headaches since 2008 that occurred about five times a week and caused sensitivity to light, nausea, and vomiting.  They were relieved for about two hours after taking medication.  On examination, the examiner noted headache pain that was pulsating or throbbing and localized to one side of the head.  The examiner also noted nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  Typical head pain lasted less than a day and was on the left side of the head.  The examiner noted characteristic prostrating attacks of migraine headache pain more frequently than once per month.  While the examiner felt there was no evidence of very frequent, prostrating, and prolonged attacks of migraine headache pain, he also noted significant functional impairment, as the Veteran could not work during  headaches.

In August 2013, the Veteran reported migraine headaches.  On December 2015 VA examination, the Veteran reported recurrent headaches that involved an oppressive, sharp pain rated 8 out of 10 in severity.  They began in the retro-orbital area and radiated to the rest of the head.  She also reported photophobia, phonophobia, and visual disturbances several times weekly with nausea three or four times a month.  Headaches were said to be precipitated by stress, anxiety, poor sleep, certain exercises, chocolate, and eggs.  She denied vomiting.  On examination, the examiner noted the Veteran's treatment plan included taking medication as needed.  Symptoms included pulsating or throbbing head pain on both sides of the head that worsened with physical activity.  There were also non-headache symptoms such as nausea, sensitivity to light and sound, and changes in vision.  Typically, head pain was found to last less than a day.  The Veteran also was noted to have prostrating attacks of migraine or non-migraine pain once every month, but did not have very prostrating attacks that were productive of severe economic inadaptability.  

After reviewing the evidence, the Board finds that it reasonably shows a level of disability consistent with that contemplated by a 50 percent rating under the pertinent rating criteria for the period on appeal.  In so finding, it is first crucial to acknowledge that the symptoms, pathology, and impairment associated with migraine headaches are largely evaluated based on the Veteran's competent subjective reports.  The Board acknowledges that there is no evidence expressly noting "very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability."  However, the March 2012 VA examination report quite clearly shows the Veteran was suffering from headaches about five times a week that also caused sensitivity to light and sound, nausea, vomiting, and visual disturbances.  While the duration of these headaches was not noted, they were said to last less than a day and, even when relieved by medication, only ceased for about two hours at a time.  Most notably though, the examiner specifically indicated that the Veteran was unable to work at all during the headaches.  Such findings certainly describe headaches that are very frequent, as they occur five times a week and, by comparison, the criteria for a 30 percent rating (which are implicitly not considered "very frequent") consider a frequency of once monthly.  Similarly, the Board also finds the headaches described on March 2012 examination may reasonably be described as completely prostrating, given the Veteran is entirely unable to work when they occur.  Taken together, a complete inability to work for the entire duration of her headaches five times a week with only temporary relief of up to two hours at a time, could certainly produce severe economic inadaptability by any reasonable estimation.  Even on the subsequent December 2015 examination, when the examiner also specifically found no migraine attacks productive of severe economic inadaptability, the Veteran's headaches were still rated an 8 out of 10 in severity, caused photophobia, phonophobia, nausea, and visual disturbances, without any apparent significant reduction in frequency or duration (i.e., they were reported several times a week for less than a full day each time).  

In light of the above, the Board finds that the evidence reasonably shows that the Veteran's headaches are productive of the degree of impairment contemplated by a 50 percent rating during the period on appeal.


Fibromyalgia

The Veteran's fibromyalgia is rated directly under Code 5025, which provides that a maximum 40 percent rating is warranted for widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, Code 5025.

The Veteran's fibromyalgia is already rated at the maximum available schedular rating and she has made no specific allegations regarding the severity or presentation of her fibromyalgia.  Under the circumstances, there is no possible basis for a higher schedular rating.

Accordingly, the Board finds that the preponderance of the evidence is against finding a higher rating is warranted for service-connected fibromyalgia, but the evidence is at least in relative equipoise as to whether a higher 50 percent rating is warranted for service-connected migraine headaches prior to July 6, 2016.  No other issues have been raised by the Veteran or reasonably raised by the evidence.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  Thus, the appeal must be granted in part and denied in part.


ORDER

A 50 percent rating prior to July 6, 2016 for service-connected migraine headaches is granted.

A rating in excess of 40 percent for service-connected fibromyalgia is denied.



REMAND

As an initial matter, the Board notes that a June 2011 rating decision granted service connection for a menstrual disorder and a breast disorder (rated 10 percent and 0 percent, respectively) and denied service connection for low back and right knee disabilities.  The Veteran filed a timely notice of disagreement (NOD) in May 2012 appealing all issues.  As this was received within a year of the June 2011 decision, it initiated a timely appeal of the matters described above.  Similarly, that same NOD was received within a year of a May 2012 rating decision denying service connection for a skin disability.  Subsequently, a July 2012 rating decision granted service connection for asthma (rated 10 percent) and allergic rhinitis (rated 0 percent), and the Veteran filed a timely NOD appealing those ratings in August 2012.  Critically, however, a statement of the case (SOC) was never issued in the first instance addressing the aforementioned appeals.  Rather, the AOJ simply appended these issues to a later supplemental SOC issued in December 2016.  As such, the Veteran has been denied due process in these matters.  Consequently, corrective action is required pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

Regarding the remaining matters, the Board notes that the record includes notations suggesting symptoms and pathology associated with the genitourinary system, left knee disability, eye or vision impairment, fecal incontinence, sleep disability, hip disability, shoulder disability, ankle disability, and foot disability (e.g., ovarian and cervical cysts, abnormal pap smear, vaginitis, endometriosis, ovulatory disturbance, and abnormality of the prolactin hormone, urinary tract infection, increased sleep and REM latencies and decreased REM sleep, left knee pain, weakness, buckling, multiple joint pains, competent reports of fecal incontinence, hip pain and limited hip motion, etc.).  However, there are no apparent diagnoses associated with such pathology, outside of already service-connected disabilities, and it is unclear whether it is consistent with separate disabilities or are part and parcel of service-connected disabilities.  Moreover, the Veteran has not been afforded examinations to determine whether the documented pathology constitutes undiagnosed or medically unexplained chronic multisymptom illnesses, and there have been no examinations properly considering the Veteran's allegations of various exposures (to dietary changes, dust, and environmental factors such as burning pits) during her time in the Persian Gulf.  This is particularly concerning given the Veteran's discharge documents confirm she served in the Persian Gulf and therefore qualifies for the presumption for certain Gulf War Veterans provided for in 38 U.S.C. § 1117.  Consequently, examinations are needed to properly address the Veteran's contentions and theories of entitlement.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal. 

2. Then, arrange for the Veteran to be examined by a gynecologist, urologist, or genitourinary specialist to determine the nature and likely etiology of her gynecological and genitourinary symptoms.  Separate examinations should be ordered where appropriate.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have objective indications (to include ovarian and cervical cysts, abnormal pap smear, vaginitis, endometriosis, ovulatory disturbance, and abnormality of the prolactin hormone, and urinary tract infection) of a disability that, by history, physical examination, or laboratory tests cannot be attributed to any known clinical diagnosis?

b. Please identify, by diagnosis, each diagnosable gynecological or genitourinary disability entity found.

c. For each disability entity diagnosed, please indicate whether such is a medically unexplained chronic multisymptom illness.  

d. For each disability diagnosed that is NOT a medically unexplained chronic multisymptom illness, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include her alleged exposures therein (to include, but not limited to, dietary changes and environmental factors such as dust and burning trash pits).

All findings must be reconciled with any conflicting evidence in the record.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of her left knee, hip, shoulder, ankle, and foot disabilities.  If appropriate or indicated by the findings on examination, separate examinations for the various joints or areas identified should also be ordered.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 
 
a. Does the Veteran have any objective indications of a left knee, bilateral hip, bilateral shoulder, bilateral ankle, or foot disability that, by history, physical examination, or laboratory testing, cannot be attributed to any known clinical diagnosis? 

b. Please identify, by diagnosis, each diagnosable left knee, bilateral hip, bilateral shoulder, bilateral ankle, or foot disability entity found.

c. For each disability entity diagnosed, please indicate whether such is a medically unexplained chronic multisymptom illness.  

d. For each disability diagnosed that is NOT a medically unexplained chronic multisymptom illness, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include her alleged exposures therein (to include, but not limited to, dietary changes and environmental factors such as dust and burning trash pits).

All findings must be reconciled with any conflicting evidence in the record.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of her alleged eye disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have any objective indications of an eye disability that cannot, by history, physical examination, or laboratory testing, be attributed to any known clinical diagnosis?
 
b. Please identify, by diagnosis, each diagnosable eye disability entity found.

c. For each disability entity diagnosed, please indicate whether such is a medically unexplained chronic multisymptom illness.  

d. For each disability diagnosed that is NOT a medically unexplained chronic multisymptom illness, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include her alleged exposures therein (to include, but not limited to, dietary changes and environmental factors such as dust and burning trash pits).

All findings must be reconciled with any conflicting evidence in the record.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a gastroenterologist to determine the nature and likely etiology of her alleged fecal incontinence.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 
 
a. Does the Veteran have objective indications of a gastrointestinal disability, manifested by fecal incontinence, that, by history, physical examination, or laboratory testing, cannot be attributed to any known clinical diagnosis?

b. Please identify, by diagnosis, each diagnosable gastrointestinal disability entity manifested by fecal incontinence found.

c. For each disability entity manifested by fecal incontinence diagnosed, please indicate whether such is a medically unexplained chronic multisymptom illness, to include consideration of functional gastrointestinal disorders.  

d. For each disability diagnosed that is NOT a medically unexplained chronic multisymptom illness, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such is related to the Veteran's military service, to include her alleged exposures therein (to include, but not limited to, dietary changes and environmental factors such as dust and burning trash pits).

The examiner must consider that the Veteran is competent to report observable symptoms such as fecal incontinence.  All findings must be reconciled with any conflicting evidence in the record.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely etiology of her alleged sleep disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 
 
a. Does the Veteran have objective indications of a sleep disability that, by history, physical examination, or laboratory testing, cannot be attributed to any known clinical diagnosis?
 
b. Please identify, by diagnosis, each diagnosable sleep disability entity found.

c. For each sleep disability entity diagnosed, please indicate whether such is a medically unexplained chronic multisymptom illness.  

d. For each sleep disability diagnosed that is NOT a medically unexplained chronic multisymptom illness, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include her alleged exposures therein (to include, but not limited to, dietary changes and environmental factors such as dust and burning trash pits).

All findings must be reconciled with any conflicting evidence in the record.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. Then, issue an appropriate SOC addressing the matters of service connection for low back, right knee, and skin disabilities and increased ratings for menstrual disorder, breast disease, allergic rhinitis, and asthma.  The Veteran should be notified of the means and time window for perfecting his appeal in these matters and, if she perfects any of these claims, they should be returned to the Board for appellate consideration.

8. The AOJ should then review the record and readjudicate the remaining claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


